IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


                                                 )
AL DARBI,                                        )
                                                 )
                                                 )
                           Petitioner,           )
       v.                                        )        Civil Action No. 05-2371 (RCL)
                                                 )
OBAMA, et al.,                                   )
                                                 )
                           Respondents.          )
                                                 )

                                          ORDER

       Upon consideration of the Consent Motion for Extension of Time to File Reply

Memorandum In Support of Petitioner’s Motion to Compel Production of Exculpatory

Information and Automatic Discovery, beyond that now required by the Order entered on

September 25, 2009 [185], and without objection by Respondents, it is hereby

       ORDERED that Petitioner’s time to file his reply memorandum is continued until

October 19, 2009.

       SO ORDERED.



Date: _____10/6/2009__________                       _________/s/____________________

                                                     UNITED STATES DISTRICT JUDGE